DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record, taken individually or in combination, teach the combination of limitations, including “wherein the control circuit is further configured to output a triggering signal to a first-stage shift register of the plurality of shift registers, and when the control circuit receives the RF signal, the triggering signal has a triggering pulse, wherein when the first-stage shift register receives the triggering pulse, the first-stage shift register outputs the scan signal having an enabling voltage level.” as recited in claim 1 and “when a control circuit of the electronic device does not receive a RF signal generated by the antenna, utilizing the control circuit to transmit a start signal having a start pulse to a gate driver of the electronic device; when the gate driver receives the start pulse, utilizing the gate driver to sequentially drive a plurality of rows of pixel circuits of the pixel array; when the control circuit receives the RF signal, utilizing the control circuit to transmit a triggering signal having a triggering pulse and the start signal having the start pulse to the gate driver” as recited in claim 9. All other claims are allowed as being dependent on an allowable base claim. 
The closest prior art is made of record in the notice of references cited and each teach the use of antennas and RF signals used in the controller of a gate driver that uses shift registers. For instance, Koyama, US Patent Publication 2006/0082536 teaches an electronic device, comprising an antenna, wherein the electronic device further comprises: a pixel array (pixel portion 105 of figure 1A); a control circuit (controller 11 of figure 22A), coupled with the antenna, and configured to receive a radio frequency (RF) signal from the antenna (described in paragraphs 0171-0172); and a gate driver (driver circuit depicted in figure 9), coupled with the control circuit and the pixel array (as described in paragraph 0163), comprising a plurality of shift registers (shift register 902 that is divided into stages), wherein each of the plurality of shift registers is configured to output a scan signal to the pixel array (depicted in figure 9), 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARUL H GUPTA whose telephone number is (571)272-5260.  The examiner can normally be reached on Monday through Friday, from 10 AM to 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/PARUL H GUPTA/Primary Examiner, Art Unit 2627